Title: From Thomas Jefferson to Antoine-Félix Wuibert, 22 May 1786
From: Jefferson, Thomas
To: Wuibert, Antoine-Félix



Sir
Paris May 22. 1786.

Your letter of Decemb. 12. 1785. came to my hands on the 16th. of February. I immediately wrote to Monsieur Thevenard at L’Orient to obtain an order for your money. I was called to England about a fortnight after, which prevented my receiving  Mr. Thevenard’s answer till my return about three weeks ago. That time has been occupied in discussing some claims set up by your father, which he wished me to pay. But it was impossible for me to decide on their justice. I therefore agreed that 600₶ the sum he demanded, should remain in the hands of Mr. Grand, banker for the United states at Paris, till your father could write to you. He afterwards reduced his demand to 400₶ and Mr. Grand has furnished me the inclosed letter authorizing you to receive immediately at Cap François the whole of the money due to you, except these 400₶ and the expences of remittance. As to the 400₶ they are absolutely at your disposal, and will be paid by Mr. Grand on your order to your father or any other person whatever. I wish you may safely receive the present, and that it may find you in better health. I have the honour to be Sir Your most obedient humble servt,

Th: Jefferson

